Citation Nr: 0530427	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 60 percent disabling.  

2.  Whether the appellant has filed a timely appeal for 
entitlement to service connection for tinnitus, colon polyps, 
a urinary disorder, bleeding, arthritis, and muscle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

In a July 2004 rating decision, the evaluation for 
scarcoidosis was increased to 60 percent.  The Board notes 
that since the increase to 60 percent did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1. Service connection for tinnitus, colon polyps, a urinary 
disorder, bleeding, arthritis, and muscle pain was denied in 
a July 1992 rating decision.  He was informed of the 
determination and of the right to appeal by letter dated in 
July 1992.  A statement of the case was issued in September 
1993.

2.  A substantive appeal as to the issue of entitlement to 
service connection for tinnitus, colon polyps, a urinary 
disorder, bleeding, arthritis, and muscle pain was not filed 
within 60 days from the date the statement of the case was 
issued or within the one-year period from the date of mailing 
the notification of the determination being appealed.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the July 1992 determination.  Accordingly, the 
request for review on appeal in regard to the issue of 
entitlement to service connection for tinnitus, colon polyps, 
a urinary disorder, bleeding, arthritis, and muscle pain is 
denied.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.202, 20.302(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant timely entered an appeal following the July 1992 
rating decision, which denied service connection for 
arthritis, tinnitus, colon polyps, a urinary disorder, 
bleeding, and muscle pain.  If the appellant has not filed a 
timely appeal, his appeal fails.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction (AOJ), 
the appellant has a duty to express disagreement with a VA 
decision by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. §§ 
20.201, 20.202, 20.302(a), (b) (2004).  As to the first step 
of initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
AOJ mails notice of the determination to the appellant.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the appellant then has the burden 
to submit a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); see 38 C.F.R. § 20.302(b).  The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by 
a substantive appeal after a statement 
of the case is furnished as prescribed 
in this section . . . .

. . .

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . 
.

. . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.

Where the claimant, or the claimant's 
representative, within the time 
specified in this chapter, files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
. . . such agency shall prepare a 
statement of the case. . . .

. . .

. . . . The claimant will be afforded a 
period of sixty days from the date the 
statement of the case is mailed to file 
the formal appeal. . . . The agency of 
original jurisdiction may close the case 
for failure to respond after receipt of 
the statement of the case, but questions 
as to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.

38 U.S.C.A. § 7105 (West 2002); see also 
38 C.F.R. § 20.302(b).

The AOJ informed the appellant of the determination in the 
rating decision by letter.  A statement of the case was 
issued on September 2, 1993.  In the September 1993 letter 
notifying the appellant of the statement of the case, the 
appellant was advised that if he desired to continue his 
appeal, he had to file a formal appeal.  The AOJ stated that 
he could file a formal appeal by completing the VA Form 9 
provided.  He was advised to read the instructions 
accompanying the VA Form 9.  The AOJ noted that the 
instructions informed him of what he needed to do and how 
much time he had to do it, as well as how to get assistance.  

The Board finds that the appellant did not file a substantive 
appeal and the July 1993 rating decision is final.

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the AOJ informed the appellant in the September 1993 
statement of the case that he was to perfect his appeal 
within 60 days from the date of this letter.  Thus, the 60- 
day period following the issuance of the statement of the 
case expired on November 1993.  The one-year period following 
the issuance of the determination expired in July 1993.  As 
noted above, the appellant did not file an appeal.  To the 
extent that the appellant argues that correspondence received 
in August 1993 constituted an appeal, the Board notes that 
the correspondence predates issuance of the statement of the 
case and clearly does not constitute a substantive appeal.  

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to entitlement to service 
connection for tinnitus, colon polyps, a urinary disorder, 
bleeding, arthritis, and muscle pain is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the July 1992 rating decision is final.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993).

The appellant had an obligation to perfect his appeal in a 
timely manner.  He did not do so.  Therefore, the Board lacks 
jurisdiction of the issue.


ORDER

A timely substantive appeal was not received as to the July 
7, 1992 rating decision which denied service connection for 
tinnitus, colon polyps, a urinary disorder, bleeding, 
arthritis, and muscle pain.


REMAND

At the hearing before the undersigned Veterans Law Judge, the 
appellant appeared wearing oxygen apparatus.  Transcript at 2 
(2005).  The current record does not establish a prescription 
for oxygen for the service-connected sarcoidosis.  A 
September 2003 VA treatment record notes that he was unable 
to be titrated completely off oxygen and that he was being 
discharged to home with oxygen.  A November 2003 VA treatment 
record notes, "No longer requiring daytime 02."  There is 
no reference to use of or a prescription for oxygen in the 
May 2004 VA examination report.  

The Board notes that the claims file was not available for 
the May 2004 VA examiner.  The examiner noted that the 
specific details of an angiogram two years earlier were 
unknown and that the medical records would be required to 
discuss and determine the factors related to the appellant's 
condition.  (May 2004 VA examination report, pgs. 2 & 13.).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available for review.  
All necessary tests should be performed.  
The examiner should be requested to 
confirm whether the appellant requires 
the use of oxygen therapy for his 
service-connected sarcoidosis.  The 
degree of impairment should be 
established.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


